EXHIBIT 10.2

SYNAPTICS INCORPORATED

MARKET STOCK UNIT AWARD AGREEMENT

 

This Market Stock Unit Award Agreement (this “Agreement”) is made as of August
17, 2020, by and between Synaptics Incorporated., a Delaware corporation (the
“Company”), and ___________ (the “Grantee”).

 

1.Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Synaptics
Incorporated 2019 Equity and Incentive Compensation Plan (the “Plan”). As used
herein:

 

(a)

“Beginning Price” shall mean, with respect to the Company and any other Russell
2000 Company, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the trading
days in the period of ninety (90) calendar days ending on the June 30
immediately preceding the applicable Performance Period, as reported in The Wall
Street Journal. As to a stock which goes ex-dividend during such 90-day period,
the closing market prices as to such stock for the portion of the 90-day period
preceding the ex-dividend date shall be equitably adjusted to exclude the amount
of the related dividend.

 

(b)

“Change in Control MSUs” shall mean, with respect to each Tranche for which the
applicable Vesting Date is after the effective date of a Change in Control, (i)
the Target Number of MSUs subject to such Tranche, multiplied by (ii) the Payout
Factor applicable to such Tranche, multiplied by (iii) a fraction, the numerator
of which shall be the number of days that elapsed during the applicable
Performance Period through the effective date of the Change in Control, and the
denominator of which shall be the total number of days in the applicable
Performance Period.

 

(c)

“Determination Date” shall mean the last day of the applicable Performance
Period, or, if earlier, the day immediately prior to the effective date of the
Change in Control.

 

(d)

“Ending Price” shall mean, with respect to the Company and any other Russell
2000 Company, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the trading
days in the period of ninety (90) calendar days ending on the last day of the
applicable Performance Period, as reported in The Wall Street Journal, plus
dividends paid over the applicable Performance Period and with dividends deemed
reinvested on the applicable dividend payment date. However, if a Change in
Control occurs prior to the last day of a Performance Period, the Ending Price
used to determine the Company TSR for the Performance Period shall be (i) the
value of the consideration offered for a share of Common Stock in the Change in
Control or (ii) in the event that there is no consideration offered for a share
of Common Stock in the Change in Control, the average closing price for the
Common Stock during the thirty (30) calendar day period ending on the day
immediately prior to the effective date of the Change in Control, as reported in
The Wall Street Journal and in each case including any dividends paid over the
applicable Performance Period prior to the Change in Control and with dividends
deemed reinvested on the applicable dividend payment date.  As to a share which
goes ex-dividend during the 90-day or 30-day, as applicable, period referred to
above, the closing market prices as to such stock for the portion of the 90-day
or 30-day, as applicable, period preceding the ex-dividend date shall be
equitably and proportionately adjusted to exclude the amount of the related
dividend.

 

--------------------------------------------------------------------------------

 

 

(e)

“Good Reason” shall mean the occurrence of any of the following events without
the Grantee’s prior written approval: (i) the Grantee is demoted by means of a
material reduction in authority, responsibilities, or duties; (ii) the Grantee’s
annual base salary for a fiscal year (“Base Salary”) is reduced to a level that
is less than 90% of the Base Salary paid to the Grantee during the prior fiscal
year, or the Grantee’s Targeted Bonus is reduced to a level that is less than
90% of the Targeted Bonus for the Grantee during the prior fiscal year; (iii)
the Grantee is required to render his or her principal duties from a Company
location that is more than fifty (50) miles from a Company location from which
the Grantee performs his or her principal duties at the earlier of the time the
Grantee entered into any employment or other service agreement with the Company
or the date of this Agreement, in either case other than as has been previously
contemplated by the Company and the Grantee, and such relocation increases the
Grantee’s one way commute; or (iv) the Company breaches a material provision of
any employment or other service agreement to which the Grantee is party;
provided, however, that any such event shall not constitute Good Reason unless
both (x) the Grantee provides written notice to the Company of the event claimed
to constitute Good Reason within sixty (60) days of the initial existence of
such event and (y) the Company fails to remedy such event within thirty (30)
days of receiving such written notice thereof; and provided, further, that in
all events the termination of the Grantee’s employment with the Company shall
not constitute a termination for Good Reason unless such termination occurs not
more than six (6) months following the initial existence of the event claimed to
constitute Good Reason.

 

(f)

“Non-Vested MSUs” means, with respect to each Tranche for which the applicable
Vesting Date is after the effective date of a Change in Control, the difference
of (i) (A) the Target Number of MSUs subject to such Tranche, multiplied by (B)
the Payout Factor, minus (ii) the Change in Control MSUs for such Tranche;
provided, however, that in no event shall such number be less than zero.

 

(g)

“Payout Factor” for a Performance Period shall be determined based on the
Company’s TSR Percentile Ranking for that Performance Period as follows:

TSR Percentile Ranking

Payout Factor

75th or higher

200%

50th

100%

25th or below

0%

If the Company’s TSR Percentile Ranking for a Performance Period is between two
levels set forth in the table above, the Payout Factor for that Performance
Period will be determined by linear interpolation between such two levels.  In
no event shall the Payout Factor for any Performance Period be less than 0% or
greater than 200%.  

 

(h)

“Russell 2000 Companies” shall mean, for each Performance Period, each company
that is (a) in the Russell 2000 Index on the first day of the Performance Period
and continues to be a member of such index throughout the duration of that
Performance Period or (b) in the Russell 2000 Index on the first day of the
Performance Period and ceases to be in the Russell 2000 Index (or its successor)
during the Performance Period due to its bankruptcy or insolvency, provided that
the TSR for any company described in this clause (b) shall be deemed for
purposes of determining the Company’s TSR Percentile

2

 

--------------------------------------------------------------------------------

 

 

Ranking to be equal to the lowest TSR for any company that is in the Russell
2000 Index (or its successor) for the entire Performance Period.  In the event
the Russell 2000 Index ceases to exist for any reason during a Performance
Period, the Committee shall determine in its sole discretion the companies whose
TSRs will be used to determine the Company’s TSR Percentile Ranking for that
Performance Period.

 

(i)

“Targeted Bonus” shall mean, for each fiscal year of the Company, either (i) a
bonus program in which the Grantee shall be entitled to participate, which
provides the Grantee with a reasonable opportunity, based on the past
compensation practices of the Company and the Grantee’s then base salary, to
maintain or increase the Grantee’s total compensation compared to the previous
fiscal year or (ii) a targeted bonus based on such factors as the Board may
determine.

 

(j)

“TSR” shall mean total shareholder return and shall be determined with respect
to the Company (the “Company TSR”) and each other Russell 2000 Company by
dividing (i) the applicable Ending Price minus the applicable Beginning Price by
(ii) the applicable Beginning Price.  For purposes of determining TSR, the value
of dividends and other distributions shall be determined by treating them as
reinvested in additional shares at the closing market price on the ex-dividend
date.  Any non-cash distributions shall be valued at fair market value.  There
shall also be an equitable and proportionate adjustment to the relevant stock
price(s) to the extent (if any) necessary to preserve the intended incentives
and mitigate the impact of any stock split, stock dividend or reverse stock
split occurring during the period beginning ninety (90) days prior to the
applicable Performance Period and ending on the last day of the Performance
Period.

 

(k)

“TSR Percentile Ranking” shall mean the percentile ranking of the Company TSR
for the applicable Performance Period among the TSRs for the Russell 2000
Companies for the Performance Period.  If the Company TSR for a Performance
Period is equal to the TSR(s) of one or more other Russell 2000 Companies for
that Performance Period, the Company TSR will be deemed to be greater than the
TSR of such other Russell 2000 Companies for that Performance Period.

 

(l)

“Vested MSUs” means the portion of the MSUs subject to this Agreement that
become vested on the applicable Vesting Date or otherwise, as set forth in
Section 4 below.

2.Grant of MSUs.  Subject to and upon the terms, conditions and restrictions set
forth in this Agreement, including any additional terms and conditions for the
Grantee’s country (for Grantees outside the United States only) set forth in any
attached Appendix that would form part of this Agreement, and in the Plan,
pursuant to authorization under resolutions of the Committee, the Company has
granted to the Grantee as of August 17, 2020 (the “Date of Grant”) the target
number of market stock units set forth below (“MSUs”), which are a type of
Restricted Stock Unit under the Plan and which may be earned based on the Payout
Factor.  

Target Number of MSUs

 

 

The Target Number of MSUs has been divided into the following three Tranches
(each, a “Tranche”), each with a corresponding “Performance Period” with respect
to which the Payout Factor will be determined.



3

 

--------------------------------------------------------------------------------

 

Tranche

Target Number of MSUs

Performance Period

Tranche One

 

July 1, 2020 – June 30, 2021

Tranche Two

 

July 1, 2020 – June 30, 2022

Tranche Three

 

July 1, 2020 – June 30, 2023

 

Subject to the degree of attainment of the performance goals established
pursuant to this Agreement, the Grantee may earn from 0% to 200% of the Target
Number of MSUs attributed to such Performance Period.  Each earned MSU shall
then represent the right of the Grantee to receive one share of Common Stock
subject to and upon the terms and conditions of this Agreement.  

3.Restrictions on Transfer of MSUs.  Subject to Section 15 of the Plan, neither
the MSUs evidenced hereby nor any interest therein or in the Common Stock
underlying such MSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.

4.Vesting of MSUs.  

 

(a)

As of each Determination Date, the Company shall determine the Payout Factor for
the applicable Performance Period.  For each Tranche, the Company shall multiply
the Payout Factor for such Tranche by the Target Number of MSUs subject to the
Tranche, and the resulting number of MSUs shall vest in full and become Vested
MSUs on the Vesting Date set forth below for that Tranche, in each case subject
to the Grantee’s continuous employment with the Company or a Subsidiary until
each such date.  

Tranche

Vesting Date

Tranche One

August 17, 2021

Tranche Two

August 17, 2022

Tranche Three

August 17, 2023

 

In addition, if the Payout Factor for Tranche Three is greater than the Payout
Factor previously determined for Tranche One and/or Tranche Two, an additional
number of MSUs subject to Tranche One and/or Tranche Two, as applicable, shall
vest in full and become Vested MSUs on the Vesting Date set forth below for
Tranche Three (subject to the Grantee’s continuous employment with the Company
or a Subsidiary through such Vesting Date) equal to (i) the target number of
MSUs subject to the applicable Tranche multiplied by the Payout Factor for
Tranche Three, less (ii) the number of MSUs subject to the applicable Tranche
that had previously vested on the Vesting Date for such Tranche.  For avoidance
of doubt, MSUs subject to Tranche One and/or Tranche Two that became Vested MSUs
on the Vesting Date applicable to such Tranche shall not be subject to
adjustment or clawback if the Payout Factor for Tranche Three is lower than the
Payout Factor that was previously determined for such Tranche.

4

 

--------------------------------------------------------------------------------

 

There shall be no proportionate or partial vesting of the MSUs in or during the
months, days or periods prior to each Vesting Date, and except as otherwise
provided in Sections 4(b), 4(c) or 4(d) hereof, all vesting of MSUs shall occur
only on the applicable Vesting Date.  

 

(b)

Acceleration of Vesting Upon a Change in Control.  In the event that while the
Grantee is continuously employed by the Company or a Subsidiary, a Change in
Control occurs prior to the last day of a Performance Period, the Change in
Control MSUs shall become immediately Vested MSUs as of the effective date of
the Change in Control, and all such Performance Periods shall be deemed
completed. After giving effect to the preceding sentence and except as provided
in Section 4(c) below, any Non-Vested MSUs with respect to each Tranche shall
remain outstanding and will vest and become Vested MSUs thereafter on the
applicable Vesting Date for such Tranche, subject to the Grantee’s continuous
employment with the Company or a Subsidiary until each such date.  

 

(c)

Treatment of Non-Vested MSUs Upon a Change in Control.  Effective as of and
contingent upon the consummation of a Change in Control, the Non-Vested MSUs
shall become immediately Vested MSUs and will be payable to the Grantee in
accordance with Section 5 hereof, except to the extent that a Replacement Award
is provided to the Grantee to continue, replace or assume the Non-Vested MSUs
covered by this Agreement.  

 

(d)

Acceleration of Vesting Upon Termination.  Notwithstanding any other term or
provision of this Agreement, in the event the Grantee ceases to be continuously
employed by the Company or a Subsidiary either due to a termination by the
Company without Cause or by the Grantee for Good Reason during the eighteen (18)
month period immediately following a Change in Control, all Non-Vested MSUs
subject to this Agreement that are then outstanding shall become immediately
Vested MSUs as of the date of the Grantee’s termination of employment.

 

(e)

Forfeiture.  Subject to the terms of the Plan and except as otherwise determined
by the Committee in its sole discretion, any MSUs that are not Vested MSUs, and
that do not become Vested MSUs pursuant to this Section 4, shall be forfeited
immediately upon the termination of the Grantee’s continuous employment without
any payment to the Grantee.  For purposes of this Agreement, “continuous
employment” (or substantially similar terms) means the absence of any
interruption or termination of the Grantee’s employment with the Company or a
Subsidiary.  Continuous employment shall not be considered interrupted or
terminated in the case of transfers between locations of the Company and its
Subsidiaries.  In addition, any MSUs that are then outstanding and are not
Vested MSUs after the Payout Factor for Tranche Three has been determined and
applied to such Tranche (and any earlier Tranche to which such Payout Factor
applies pursuant to Section 4(a) above) shall be forfeited as of the last day of
the Performance Period for Tranche Three, and if a Change in Control occurs
during a Performance Period, any MSUs subject to the Tranche to which the
Performance Period applies and are not Change in Control MSUs or Non-Vested MSUs
after applying the Payout Factor for the Performance Period to such Tranche
shall be forfeited as of the date of the Change in Control.

5

 

--------------------------------------------------------------------------------

 

5.Form and Time of Payment of MSUs.  

 

(a)

Payment for the MSUs, after and to the extent they have become Vested MSUs
pursuant to this Agreement, shall be made in the form of Common Stock.  Except
as provided in Section 5(b), payment shall be made as soon as administratively
practicable following (but no later than thirty (30) days following) the date
that the MSUs become Vested MSUs pursuant to Section 4 hereof.

 

(b)

Notwithstanding Section 5(a), the Grantee will receive payment for the Change in
Control MSUs that become Vested MSUs upon a Change in Control immediately prior
to the consummation of such Change in Control.

 

(c)

The Company’s obligations to the Grantee with respect to the Vested MSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such Vested
MSUs.

6.Dividend Equivalents; Voting and Other Rights.

 

(a)

The Grantee shall have no rights of ownership in the Common Stock underlying the
MSUs and no right to vote the Common Stock underlying the MSUs until the date on
which the Common Stock underlying the MSUs is issued or transferred to the
Grantee pursuant to Section 5 above.

 

(b)

Upon the payment of Vested MSUs in accordance with Section 5 above, the Grantee
shall receive additional shares of Common Stock equal in value to the accrued
dividend equivalents (without interest).  The amount of dividend equivalents for
each Vested MSU shall equal the dividends paid on one share of Common Stock for
each dividend whose record date occurs during the period between the Date of
Grant and the payment of the Vested MSUs in accordance with Section 5 above.

 

(c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

 

(d)

Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding MSUs awarded hereunder, shall
not affect in any manner the right, power, or authority of the Company or any
Subsidiary to make, authorize, or consummate: (i) any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s or any
Subsidiary’s capital structure or its business; (ii) any merger, consolidation,
or similar transaction by or of the Company or any Subsidiary; (iii) any offer,
issue, or sale by the Company or any Subsidiary of any capital stock of the
Company or any Subsidiary, including any equity or debt securities, or preferred
or preference stock that would rank prior to or on parity with the shares of
Common Stock represented by the MSUs and/or that would include, have or possess
other rights, benefits, and/or preferences superior to those that such shares of
Common Stock includes, has or possesses, or any warrants, options, or rights
with respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company or any Subsidiary; (v) any sale, transfer, or assignment of all or any
part of the stock, assets, or business of the

6

 

--------------------------------------------------------------------------------

 

 

Company or any Subsidiary; or (vi) any other corporate transaction, act, or
proceeding (whether of a similar character or otherwise).

7.Adjustments.  The MSUs and the number of shares of Common Stock issuable for
each MSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to adjustment as provided in Section 11 of the Plan.

8.Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Company will withhold from the shares of Common Stock required to be
delivered to the Grantee under this Agreement, shares of Common Stock having a
value equal to the amount required to be withheld under applicable income and
employment tax laws.  The shares so retained shall be credited against any such
withholding requirement at the market value of such Common Stock on the date of
such delivery.  To the extent that the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the obligation of the
Company to make any such delivery or payment that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes or other
amounts required to be withheld.  In no event will the market value of the
shares of Common Stock to be withheld and/or delivered pursuant to this Section
8 to satisfy applicable withholding taxes exceed the minimum amount required to
be withheld, unless (i) an additional amount can be withheld and not result in
adverse accounting consequences, (ii) such additional withholding amount is
authorized by the Committee, and (iii) the total amount withheld does not exceed
the Grantee’s estimated tax obligations attributable to the applicable
transaction.

9.Compliance With Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.

10.Compliance With or Exemption From Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code.  This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee).  Notwithstanding the foregoing, the Company
is not guaranteeing any particular tax outcome, and the Grantee shall remain
solely liable for any and all tax consequences associated with the MSUs.

11.Interpretation.  Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

12.No Right to Future Awards or Employment.  The grant of the MSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards.  The grant of the MSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.  Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.

7

 

--------------------------------------------------------------------------------

 

13.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.

14.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act.

15.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

16.Relation to Plan and Compensation Recovery Policy.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall
govern.  The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with this
Agreement.  Notwithstanding anything in this Agreement to the contrary, Grantee
acknowledges and agrees that this Agreement and the award described herein (and
any settlement thereof) are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded)
(the “Compensation Recovery Policy”), and that relevant sections of this
Agreement shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.

17.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the MSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

18.Governing Law.  This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

19.Successors and Assigns.  Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

20.Acknowledgement.  The Grantee acknowledges that the Grantee (a) has received
a copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c)

8

 

--------------------------------------------------------------------------------

 

understands the terms and conditions of this Agreement and the Plan and (d)
agrees to such terms and conditions.

21.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

SYNAPTICS INCORPORATED


By:                   

 

Name:  
Title:  

 

Grantee Acknowledgment and Acceptance

 

By:                  

 

Name:  

 

9

 